United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2205
                        ___________________________

                             United States of America

                          lllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Tyson Burris

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                   ____________

                            Submitted: August 30, 2012
                             Filed: September 10, 2012
                                   [Unpublished]
                                  ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      After Tyson Burris admitted violations of his release conditions, the district
     1
court revoked his supervised release and imposed a sentence of 12 months in prison

         1
       The Honorable Jeffrey L. Viken, United States District Judge for the District
of South Dakota.
and 1 year of supervised release. Burris appeals, arguing that the court did not
adequately consider his circumstances and that the sentence is unreasonable. We
disagree. The record shows that the district court properly considered the relevant
sentencing factors before imposing a revocation sentence that was authorized by
statute and within the applicable Guidelines range. See 18 U.S.C. § 3583(b), (e)(3),
(h); United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (applying
presumption of substantive reasonableness to revocation sentence within Guidelines
range); United States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004) (court need
not list every 18 U.S.C. § 3553(a) factor when sentencing defendant upon revocation
of supervised release).

       Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion to withdraw, subject to counsel informing Burris about procedures
for seeking rehearing or filing a petition for certiorari.
                       ______________________________




                                        -2-